PER CURIAM.
Appellant seeks reversal of the Order revoking his probation and the judgment and sentence entered thereon, contending that there was insufficient evidence to support said order of revocation.
We have carefully examined the record on appeal, the transcript of the hearing and the briefs submitted by counsel. Upon our consideration thereof, we conclude that there was sufficient, competent evidence to support the decision of the trial judge that appellant had violated the conditions of his probation. Appellant having failed to demonstrate reversible error in the proceedings below, the Order revoking probation and the judgment and sentence appealed herein are affirmed.
JOHNSON, Acting C. J., and BOYER and McCORD, JJ., concur.